DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a computer program which does not exclude transitory signals. Examiner suggests adding- non-transitory- before machine in line 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 9-10, classifying a material and a geometry of the conductive element and/or the dielectric material based on the charge characterization data.
Regarding claim 10, line 1-2, classifying the geometry of the dielectric material includes classifying a shape and size of the dielectric material.
Regarding claim 11, line 1-2, classifying the material and the geometry of the conductive element and/or the dielectric material .
Regarding claim 13, lines 15-16, classifying a material and a geometry of the conductive element and/or the dielectric material based on the charge characterization data
Regarding claim 20, lines 10-11, classifying a material and a geometry of the conductive element and/or the dielectric material based on the charge characterization data

Regarding claim 1, the applicant’s claim features lacks proper written description because a person of ordinary skill in the art at the time of the invention would not reasonable recognize how applicant is implementing the claim feature because applicant does not provide sufficient explanation as to how the charge characterization data is used to classify a material and geometry. Based on the lack of disclosure concerning a geometric  “distribution” of charges or any elements performing the claimed limitation suggests that at the time the application was filed, the applicant did not have possession of the claimed invention. 
Regarding claim 10, the applicant’s claim features lacks proper written description because a person of ordinary skill in the art at the time of the invention would not reasonable recognize how applicant is implementing the claim feature because applicant does not provide sufficient explanation as to how the charge characterization data is used to classify a material and geometry. Based on the lack of disclosure concerning a geometric  “distribution” of charges or any elements performing the claimed limitation suggests that at the time the application was filed, the applicant did not have possession of the claimed invention. 
Regarding claim 10, the applicant’s claim features lacks proper written description because a person of ordinary skill in the art at the time of the invention would not reasonable recognize how applicant is implementing the claim feature because applicant does not provide sufficient explanation as to how the charge characterization data is used to classify a material and geometry. Based on the lack of disclosure concerning a geometric  “distribution” of charges or any elements performing the claimed limitation suggests that at the time the application was filed, the applicant did not have possession of the claimed invention. 


Regarding claim 13, the applicant’s claim features lacks proper written description because a person of ordinary skill in the art at the time of the invention would not reasonable recognize how applicant is implementing the claim feature because applicant does not provide sufficient explanation as to how the charge characterization data is used to classify a material and geometry. Based on the lack of disclosure concerning a geometric  “distribution” of charges or any elements performing the claimed limitation suggests that at the time the application was filed, the applicant did not have possession of the claimed invention. 
Regarding claim 20, the applicant’s claim features lacks proper written description because a person of ordinary skill in the art at the time of the invention would not reasonable recognize how applicant is implementing the claim feature because applicant does not provide sufficient explanation as to how the charge characterization data is used to classify a material and geometry. Based on the lack of disclosure concerning a geometric  “distribution” of charges or any elements performing the claimed limitation, suggests that at the time the application was filed, the applicant did not have possession of the claimed invention. 


Claims 2-9,12,14-19 are rejected for being dependent on rejected base claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858